DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al (US Patent No. 7,961,990) in view of Yin et al (US Patent No. 10,840,408).

an LED (i.e., conversion element 414 comprises an optical source LED 518, Figs.4A, 4B and 5) associated with the processor (i.e., logic 416, Figs. 4A, 4B and 5);
an LED driver (i.e., conversion element 414 comprises a modulation control 516, Figs. 4A, 4B and 5) for activating the LED (i.e., LED 518, Figs. 4A, 4B and 5) to generate light that is modulated based on data provided to the LED driver from the processor;
a detector (i.e., conversion element 414 comprises an optical detector (not shown), Figs.4A, 4B and 5) for performing optical-electrical conversion using the light; and
an optical waveguide (i.e., optical waveguide 412, Figs. 4A, 4B and 5) optically coupling the LED and the detector (i.e., Figures 4A, 4B, 5, 6A and 6B, col. 11, lines 63-67, col. 12, lines 1-67, col. 13, lines 1-67, and col. 25, lines 50-58).
Krishnamoorthy et al differs from claim 1 in that he fails to specifically teach the LED comprises: a p type layer, an n type layer, a lightly doped 
Regarding claim 2, the combination of Krishnamoorthy et al and Yin et al teaches wherein doping of the lightly doped recombination layer comprises p- doping (i.e., Fig. 1A of Yin et al, col. 3, lines 47-67, and col. 4, lines 1-23).
16/cm3 to 1017/cm3 (i.e., Figs. 4A-4D, col. 6, lines 49-67, col. 7, lines 1-65).
Regarding claim 4, the combination of Krishnamoorthy et al and Yin et al teaches wherein doping of the lightly doped recombination layer comprises n- doping (i.e., Fig. 1B of Yin et al, col. 4, lines 23-67).
Regarding claim 5, the combination of Krishnamoorthy et al and Yin et al teaches wherein the LED is a microLED (i.e., Figs. 1A and 1B of Yin et al, col. 3, lines 36-67, and col. 4, lines 1-67).
Regarding claim 6, the combination of Krishnamoorthy et al and Yin et al teaches wherein the p type layer and the n type layer are comprised of GaN and the at least one quantum well comprises InGaN (i.e., p-type GaN layer 110, n-type GaN layer 104, quantum well 122 comprises InGaN, Figs. 1A and 1B of Yin et al).
Regarding claim 7, the combination of Krishnamoorthy et al and Yin et al teaches further comprising: a further LED associated with the other area of the processor or other chip in the multi- chip module; a further LED driver to modulate optical output power of the further LED, such that the further LED will generate light based on data provided to the further LED driver from the other 5 area of the processor or other chip in the multi-chip module; and a further 
Regarding claim 8, the combination of Krishnamoorthy et al and Yin et al teaches wherein the optical waveguide optically couples light from the further LED to the further detector (i.e., Figures 4A, 4B, 5, 6A and 6B of Krishnamoorthy et al).

4.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al (US Patent No. 7,961,990) in view of Paranjpe et al (US Patent No. 10,985,046).
Regrading claim 9, referring to Figures 4A, 4B, 5, 6A and 6B, Krishnamoorthy et al teaches an optical communication system for communicating information provided by a processor to another area of the processor or another chip in a multi-chip module, comprising:

an LED driver (i.e., conversion element 414 comprises a modulation control 516, Figs. 4A, 4B and 5) for activating the LED (i.e., LED 518, Figs. 4A, 4B and 5) to generate light that is modulated based on data provided to the LED driver from the processor;
a detector (i.e., conversion element 414 comprises an optical detector (not shown), Figs.4A, 4B and 5) for performing optical-electrical conversion using the light; and
an optical waveguide (i.e., optical waveguide 412, Figs. 4A, 4B and 5) optically coupling the LED and the detector (i.e., Figures 4A, 4B, 5, 6A and 6B, col. 11, lines 63-67, col. 12, lines 1-67, col. 13, lines 1-67, and col. 25, lines 50-58).
Krishnamoorthy et al differs from claim 9 in that he fails to specifically teach the LED includes a plurality of etched vias. However, Paranjpe et al in US Patent No. 10,985,046 teaches the LED includes a plurality of etched vias (i.e., Figure 2D, col. 8, lines 19-27, and col. 23, lines 42-49). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the LED includes a plurality of etched vias as taught by 
Regarding claim 10, the combination of Krishnamoorthy et al and Paranjpe et al teaches wherein the LED is a microLED (i.e., microLED 20, Figs. 1 and 2D of Paranjpe et al, col. 8, lines 19-27).
Regarding claim 11, the combination of Krishnamoorthy et al and Paranjpe et al teaches further comprising: a further LED associated with the other area of the processor or other chip in the multi- chip package; a further LED driver for activating the further LED to generate light based on data 5 provided to the further LED driver from the other area of the processor or other chip in the multi- chip package; and a further detector for performing optical-electrical conversion using the light from the further LED; wherein the further LED includes a plurality of etched vias (i.e., Figures 4A, 4B, 5, 6A and 6B of Krishnamoorthy et al, and Fig. 2D of Paranjpe et al).

                                                           

Conclusion
5.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tao et al (Pub. No.: US 2019/0088633) discloses direct bonded LED arrays and applications.

6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272 -3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636